Title: From Thomas Jefferson to James Madison, 30 November 1824
From: Jefferson, Thomas
To: Madison, James


                        Dear Sir.
                        
                            Monticello
                            Nov. 30. 24.
                    I detained the inclosed letters awhile to enable me to write my letter of informn addnal to our Report to the Governor, and then in expectation some of the Visitors might call on their way to the legislature and wish to read them. none have called however, and I now inclose them for your perusal. on the reciept of Gilmer’s letter of Sep. 15. from London which came to hand 3. days after those from New York. I wrote to him conjuring him not to think of declining his professorship of law, and I rather think he will not. I write to him to-day to know whether Torrey will accept that of Nat. history. he will be a great acquisition, being highly qualified in Botany. Say also is highly worthy of the appointment.It will occur to you that we must have a meeting of the Visitors as soon as practicable to appoint Professors of Nat. hist. & Ethics. as soon as I hear from Gilmer as to Torrey & himself I shall write to our colleagues in the lgislre to appoint a day convenient to themselves, and notify yourself and Genl Cocke of it by mail.I am quite at a loss for a Professor of Ethics. this subject has been so exclusively confined to the clergy, that when forced to seek one, not of that body, it becomes difficult—but it is a branch of science of little difficulty to any ingenious man—Locke, Stewart, Brown Tracy, for the general science of mind furnish materials abundant, & that of Ethics is still more trite. I should think any person with a general educn rendering them otherwise worthy of a place among his scientific brethren might soon qualify himself. Wm Campbell Preston, son of Francis, who returned from his travels in Europe 5. years ago has occurred to me. he is a fine young man in point of intelligence, much improved by his travels, considered at Edinbg as among the most distinguished of our countrymen who had visited that place, a Native and educated at Wm & Mary. he is practising law, I believe, in S. Carola, & I suspect would prefer a quiet birth here to that contentious life. you many know him perhaps as writer of the defence of his gr. father Colo Wm Campbell against the attack of Govr Shelby.—Dabney Terril, a native of Virga, now of Kentucky, educated at Geneva, & particularly esteemed and recommended by Pictet, prepared lately for the law, but not yet engaged in it, is a fine character also; but not perhaps equal to Preston. yourself and the other gentlemen will think of others.Affectionately yours
                        Th: JeffersonP.S. a letter from Gilmer of Nov. 21. to Colo T M Randolph informs him he is still in bed.